Name: Commission Regulation (EC) No 719/1999 of 6 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities7. 4. 1999 L 91/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 719/1999 of 6 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 7. 4. 1999L 91/2 ANNEX to the Commission Regulation of 6 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 82,9 204 67,8 999 75,4 0707 00 05 052 114,3 068 107,2 999 110,8 0709 10 00 220 220,2 999 220,2 0709 90 70 052 83,1 204 117,8 999 100,5 0805 10 10, 0805 10 30, 0805 10 50 052 30,0 204 45,0 212 47,2 220 34,4 600 74,4 624 47,8 999 46,5 0805 30 10 052 64,3 999 64,3 0808 10 20, 0808 10 50, 0808 10 90 039 109,3 388 85,9 400 90,4 404 98,3 508 87,4 512 86,3 524 103,8 528 79,2 720 97,3 999 93,1 0808 20 50 388 64,3 400 79,1 512 73,4 528 80,0 720 84,3 999 76,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.